FILED
                     UNITED STATES COURT OF APPEALS                        JUL 26 2010

                                                                      MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                     U.S . CO U RT OF AP PE A LS




UNITED STATES OF AMERICA,                       No. 09-50182

               Plaintiff - Appellee,            D.C. No. 8:06-cr-00061-JVS-2
                                                Central District of California,
   v.                                           Santa Ana

EDWARD LUTT, AKA Tony,
                                                ORDER
               Defendant - Appellant.



Before:       ALARCMN, LEAVY and GRABER, Circuit Judges.

        We instruct the Clerµ to withdraw the memorandum disposition filed on July

21, 2010, and to file the attached memorandum disposition simultaneously with

this order.
                                                                           FILED
                            NOT FOR PUBLICATION                               JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50182

               Plaintiff - Appellee,             D.C. No. 8:06-cr-00061-JVS

  v.
                                                 MEMORANDUM *
EDWARD LUTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted June 29, 2010**

Before:        ALARCMN, LEAVY, and GRABER, Circuit Judges.

       Edward Lutt appeals from the 15-month sentence imposed following his

guilty-plea conviction for conspiracy, in violation of 18 U.S.C. y 371, and

engaging in monetary transactions with criminally derived property, in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. yy 1957(a) and 2. Pursuant to Anders v. California, 386 U.S. 738

(1967), Lutt's counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal of the sentence in light of the valid appeal waiver. See United

States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel's motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                           2                                     09-50182